
	
		II
		112th CONGRESS
		1st Session
		S. 1904
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. DeMint (for himself,
			 Mr. Lee, Mr.
			 Vitter, Mr. Paul,
			 Mr. Sessions, Mr. Graham, Mr.
			 Inhofe, and Mr. Coburn)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide information on total spending on means-tested
		  welfare programs, to provide additional work requirements, and to provide an
		  overall spending limit on means-tested welfare programs.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Reform Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—TANF Reforms
				Sec. 101. Short title.
				Sec. 102. Elimination of temporary modification of the caseload
				reduction credit.
				Sec. 103. Reduction in funding of State family assistance
				grants.
				TITLE II—Modifications to Food Stamp Program
				Sec. 201. Restoration of Act short title and references to the
				food stamp program.
				Sec. 202. Work requirements.
				Sec. 203. Definition of food.
				Sec. 204. Termination of benefit increase.
				TITLE III—Reporting of means-tested welfare spending in
				President’s budget submission
				Sec. 301. Additional information in President’s budget
				submission.
				TITLE IV—Aggregate cap for means-tested welfare
				spending
				Sec. 401. Definition of means-tested welfare
				spending.
				Sec. 402. Reports to budget committees.
				Sec. 403. Content of concurrent resolutions on the
				budget.
				Sec. 404. Allocations of means-tested welfare
				spending.
				Sec. 405. Reconciliation.
				TITLE V—Grants to promote self-sufficiency
				Sec. 501. Grants to States.
				TITLE VI—Prohibition on funding of abortion
				Sec. 601. Prohibition on funding for abortions.
				Sec. 602. Prohibition on funding for health benefits plans that
				cover abortion.
				Sec. 603. Prohibition on tax benefits relating to
				abortion.
				Sec. 604. Construction relating to separate
				coverage.
				Sec. 605. Construction relating to the use of non-Federal funds
				for health coverage.
				Sec. 606. Treatment of abortions related to rape, incest, or
				preserving the life of the mother.
			
		ITANF
			 Reforms
			101.Short
			 titleThis title may be cited
			 as the Welfare Reform Restoration
			 Act.
			102.Elimination of
			 temporary modification of the caseload reduction credit
				(a)In
			 generalSection
			 407(b)(3)(A)(i) of the Social Security Act (42 U.S.C. 607(b)(3)(A)(i)) is
			 amended by striking (or if the immediately preceding fiscal year is
			 fiscal year 2008, 2009, or 2010, then, at State option, during the emergency
			 fund base year of the State with respect to the average monthly assistance
			 caseload of the State (within the meaning of section 403(c)(9)), except that,
			 if a State elects such option for fiscal year 2008, the emergency fund base
			 year of the State with respect to such caseload shall be fiscal year
			 2007)).
				(b)Conforming
			 amendmentsSection 2101 of
			 the American Recovery and Reinvestment Act of 2009 (123 Stat. 448–449; Public
			 Law 111–5) is amended—
					(1)in subsection
			 (a)(2), by striking , except that paragraph (9) of such subsection shall
			 remain in effect until October 1, 2011, but only with respect to section
			 407(b)(3)(A)(i) of such Act; and
					(2)by striking
			 subsection (d)(2).
					103.Reduction in
			 funding of State family assistance grantsSection 403(a)(1)(C) of the Social Security
			 Act (42 U.S.C. 603(a)(1)(C)) is amended by striking 2003
			 $16,566,542,000 and inserting 2011 and each succeeding fiscal
			 year $15,566,042,000, notwithstanding any other provision of
			 law.
			IIModifications to
			 Food Stamp Program
			201.Restoration of
			 Act short title and references to the food stamp program
				(a)In
			 generalEffective June 18, 2008, sections 4001 and 4002 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1853)
			 and the amendments made by those sections are repealed.
				(b)ApplicationThe
			 Food Stamp Act of 1977  (7 U.S.C.
			 2011 et seq.) and each provision of law amended by section 4001 or 4002 of the
			 Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 1853), shall be applied and administered as if those sections and the
			 amendments made by those sections had not been enacted.
				202.Work
			 requirements
				(a)Declaration of
			 policySection 2 of the Food
			 Stamp Act of 1977 (7 U.S.C. 2011) is amended by adding at the end the
			 following: Congress further finds that it should also be the purpose of
			 the food stamp program to increase employment, to encourage healthy marriage,
			 and to promote prosperous self-sufficiency, which means the ability of
			 households to maintain an income above the poverty level without services and
			 benefits from the Federal Government..
				(b)DefinitionsSection
			 3 of the Food Stamp Act of 1977 (7 U.S.C. 2012) is amended by adding at the end
			 the following:
					
						(w)Able-Bodied,
				work-Eligible adult
							(1)In
				generalThe term able-bodied, work-eligible adult
				means an individual who—
								(A)is more than 18,
				and less than 63, years of age;
								(B)is not physically
				or mentally incapable of work; and
								(C)is not the
				full-time caretaker of a disabled adult dependent.
								(2)Physically or
				mentally incapable of workFor purposes of paragraph (1)(B), the
				term physically or mentally incapable of work means an individual
				who—
								(A)currently receives
				benefits under the supplemental security income program established under title
				XVI of the Social Security Act (42
				U.S.C. 1381 et seq.) or another program that provides recurring benefits to
				individuals because the individual is disabled and unable to work; or
								(B)has been medically
				certified as physically or mentally incapable of work and who has a credible
				pending application for enrollment in the supplemental security income program
				established under title XVI of the Social
				Security Act (42 U.S.C. 1381 et seq.) or another program that
				provides recurring benefits to individuals because the individual is disabled
				and unable to work.
								(x)Family
				headThe term family head means—
							(1)a biological
				parent who is lawfully present in the United States and resides within a
				household with 1 or more dependent children who are the biological offspring of
				the parent; or
							(2)in the absence of
				a biological parent, a step parent, adoptive parent, guardian, or adult
				relative who resides with and provides care to the 1 or more children and is
				lawfully present in the United States.
							(y)Family
				unitThe term family unit means—
							(1)an adult residing
				without dependent children;
							(2)a single-headed
				family with dependent children; or
							(3)a married couple
				family with dependent children.
							(z)Family with
				dependent children
							(1)In
				generalThe term family with dependent children
				means a unit consisting of a family head, 1 or more dependent children, and, if
				applicable, the married spouse of the family head, all of whom share meals and
				reside within a single household.
							(2)Multiple
				families in a householdThere may be more than 1 family with
				dependent children in a single household.
							(aa)Married couple
				family with dependent childrenThe term married couple
				family with dependent children means a family with dependent children
				that has both a family head and the married spouse of the family head residing
				with the family.
						(bb)Married spouse
				of the family headThe term married spouse of the family
				head means the lawfully married spouse of the family head who—
							(1)resides with the
				family head and dependent children; and
							(2)is lawfully
				present in the United States.
							(cc)Member of a
				familyThe term member of a family means the family
				head, married spouse if present, and all dependent children within a family
				with dependent children
						(dd)Monthly
				potential work activation populationThe term monthly
				potential work activation population means the sum of—
							(1)all able-bodied,
				work-eligible adults without dependents who have received food stamp benefits
				and have maintained less than 60 hours of paid employment during a
				month;
							(2)all work-eligible
				single-headed families with dependent children that have received food stamp
				benefits during the month and have maintained less than 120 hours of paid
				employment by the family head during the month; and
							(3)all work-eligible
				married couples with dependent children that have received food stamp benefits
				during the month and have maintained less than 120 combined hours of paid
				employment between the family head and the married spouse, summed together and
				counted jointly, during the month.
							(ee)Monthly work
				activation participantsThe term monthly work activation
				participants means the sum of—
							(1)all able-bodied,
				work-eligible adults without dependents who have received food stamp benefits
				and have maintained—
								(A)less than 60 hours
				of paid employment during a month; and
								(B)more than 60 hours
				of combined paid employment and work activation activity during the
				month;
								(2)all work-eligible
				single-headed families with dependent children that have received food stamp
				benefits during the month and include a family head who has maintained—
								(A)less than 120
				hours of paid employment during the month; and
								(B)more than 120 hours of combined paid
				employment and work activation activity during the month; and
								(3)all work-eligible
				married couples with dependent children who have received food stamp benefits
				during the month, and have maintained—
								(A)less than 120
				combined hours of paid employment between the family head and the spouse,
				combined, during the month; and
								(B)more than 120
				hours of combined paid employment and work activation activity between the
				family head and the married spouse, combined, during the month.
								(ff)Single-Headed
				family with dependent childrenThe term single-headed
				family with dependent children means a family with dependent children
				that—
							(1)contains a family
				head residing with the family; but
							(2)does not have a
				married spouse of the family head residing with the family.
							(gg)Work
				activation
							(1)In
				generalThe term work activation means—
								(A)supervised job
				search;
								(B)community service
				activities;
								(C)education and job
				training for individuals who are family heads or married spouses of family
				heads;
								(D)workfare under
				section 20; or
								(E)drug or alcohol
				treatment.
								(2)Supervised job
				searchFor purposes of paragraph (1)(A), the term
				supervised job search means a job search program that has the
				following characteristics:
								(A)The job search
				occurs at an official location where the presence and activity of the recipient
				can be directly observed, supervised, and monitored.
								(B)The recipient’s
				entry, time on site, and exit from the official job search location are
				recorded in a manner that prevents fraud.
								(C)The recipient is
				expected to remain and undertake job search activities at the job search
				center, except for brief, authorized departures for specified off-site
				interviews.
								(D)The quantity of
				time the recipient is observed and monitored engaging in job search at the
				official location is recorded for purposes of compliance with section
				29.
								(hh)Work activation
				ratioThe term work activation ratio means the
				quotient obtained by dividing—
							(1)the number of
				work activation participants in a month; by
							(2)the monthly
				potential work activation population for the month.
							(ii)Work
				activitiesThe term work activities means—
							(1)paid
				employment;
							(2)work activation;
				or
							(3)a combination of
				both paid employment and work activation.
							(jj)Work-Eligible
				adult without dependent childrenThe term work-eligible
				adult without dependent children means an individual who—
							(1)is an able-bodied,
				work-eligible adult; and
							(2)is not a family head or the married spouse
				of a family head.
							(kk)Work-Eligible
				family unitThe term work-eligible family unit
				means—
							(1)an able-bodied,
				work-eligible adult without dependent children;
							(2)a work-eligible
				single-headed family with dependent children; or
							(3)a work-eligible
				married couple family with dependent children.
							(ll)Work-Eligible
				married couple family with dependent childrenThe term
				work-eligible married couple family with dependent children means
				a married couple with dependent children that contains at least 1
				work-eligible, able-bodied adult who is—
							(1)the family head;
				or
							(2)the married spouse
				of the family head.
							(mm)Work-Eligible
				single-Headed family with dependent childrenThe term
				work-eligible single-headed family with dependent children means a
				single-headed family with dependent children that has a family head who is an
				able-bodied, work-eligible
				adult.
						.
				(c)Conditions of
			 participationSection 6 of the Food Stamp Act of 1977 (7 U.S.C.
			 2015(d)) is amended by striking subsection (d) and inserting the
			 following:
					
						(d)Conditions of
				participation
							(1)Work
				requirements
								(A)In
				generalNo able-bodied, work-eligible adult shall be eligible to
				participate in the food stamp program if the individual—
									(i)refuses, at the
				time of application and every 12 months thereafter, to register for employment
				in a manner prescribed by the Secretary;
									(ii)refuses without
				good cause to accept an offer of employment, at a site or plant not subject to
				a strike or lockout at the time of the refusal, at a wage not less than the
				higher of—
										(I)the applicable
				Federal or State minimum wage; or
										(II)80 percent of the
				wage that would have applied had the minimum hourly rate under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) been applicable
				to the offer of employment;
										(iii)refuses without
				good cause to provide a State agency with sufficient information to allow the
				State agency to determine the employment status or the job availability of the
				individual; or
									(iv)voluntarily—
										(I)quits a job;
				or
										(II)reduces work
				effort and, after the reduction, is working less than 30 hours per week, unless
				another adult in the same family unit increases employment at the same time by
				an amount that is at least equal to the reduction in work effort by the first
				adult.
										(B)Family unit
				ineligibilityIf an able-bodied, work-eligible adult is
				ineligible to participate in the food stamp program because of subparagraph
				(A), no other member of the family unit to which that adult belongs shall be
				eligible to participate.
								(C)Duration of
				ineligibilityAn able-bodied, work-eligible adult who becomes
				ineligible under subparagraph (A), and members of the family unit who become
				ineligible under subparagraph (B), shall remain ineligible for 3 months after
				the date on which ineligibility began.
								(D)Restoration of
				eligibilityAt the end of the 3-month period of ineligibility
				under subparagraph (c), members of a work-eligible family unit may have their
				eligibility to participate in the food stamp program restored, if—
									(i)the family unit is
				no longer a work-eligible family unit; or
									(ii)the adult members
				of the family unit begin and maintain any combination of paid employment and
				work activation sufficient to meet the appropriate standards for resumption of
				benefits in section 29(c)(2).
									(2)Strike against a
				governmentFor the purpose of subparagraph (A)(iv), an employee
				of the Federal Government, a State, or a political subdivision of a State, who
				is dismissed for participating in a strike against the Federal Government, the
				State, or the political subdivision of the State shall be considered to have
				voluntarily quit without good cause.
							(3)Striking workers
				ineligible
								(A)In
				generalExcept as provided in subparagraphs (B) and (C) and
				notwithstanding any other provision of law, no member of a family shall be
				eligible to participate in the food stamp program at any time that any
				able-bodied, work-eligible adult member of the household is on strike as
				defined in section 501 of the Labor Management Relations Act, 1947 (29 U.S.C.
				142), because of a labor dispute (other than a lockout) as defined in section 2
				of the National Labor Relations Act (29 U.S.C. 152).
								(B)Prior
				eligibility
									(i)In
				generalSubject to clauses (ii), a family unit shall not lose
				eligibility to participate in the food stamp program as a result of 1 of the
				members of the family unit going on strike if the household was eligible
				immediately prior to the strike.
									(ii)No increased
				allotmentA family unit described in clause (i) shall not receive
				an increased allotment as the result of a decrease in the income of the 1 or
				more striking members of the household.
									(C)Refusal to
				accept employmentIneligibility described in subparagraph (A)
				shall not apply to any family unit that does not contain a member on strike, if
				any of the members of the family unit refuses to accept employment at a plant
				or site because of a strike or
				lockout.
								.
				(d)Eligibility of
			 students with dependent childrenSection 6(e) of the Food Stamp Act of 1977
			 (7 U.S.C. 2015(e)) is amended by striking paragraph (8) and inserting the
			 following:
					
						(8)is enrolled
				full-time in an institution of higher education, as determined by the
				institution, and—
							(A)is a single parent
				with responsibility for the care of a dependent child under 12 years of age;
				or
							(B)is a family head
				or married spouse of a family head in a married couple family with dependent
				children and has a dependent child under age 12 residing in the
				home.
							.
				(e)Work
			 requirementSection 6 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2015) is amended by striking subsection (o)
			 and inserting the following:
					
						(o)Fulfillment of
				employment and work activation requirements
							(1)In
				generalIf 1 or more adults within a work-eligible family unit
				are required by the State agency to participate in work activation under
				section 29, no member of the family unit shall be eligible for food stamp
				benefits unless the family unit complies with the employment and work
				activation standards.
							(2)Sanctions and
				resumption of benefitsIf 1 or more adults within a work-eligible
				family unit who are required by the State agency to participate in work
				activation under section 29 during a given month fail to comply with the work
				activation standards, benefits for all members of the family unit—
								(A)shall be
				terminated in accordance with section 29(c)(1); and
								(B)may be resumed
				upon compliance with section
				29(c)(2).
								.
				(f)ExclusionSection 6 of the Food Stamp Act of 1977 (7
			 U.S.C. 2015) is amended by adding at the end the following:
					
						(r)Minor
				childrenNo child less than
				age 18 years of age may participate in the food stamp program unless the child
				is a member of a family with dependent children and resides with an adult who
				is—
							(1)the family head of
				the same family of which the child is also a member;
							(2)eligible to
				participate, and participating, in the food stamp program as a member of the
				same household as the child; and
							(3)lawfully residing,
				and eligible to work, in the United
				States.
							.
				(g)Hearing and
			 determinationSection 11(e)(10) of the Food Stamp Act of 1977 (7
			 U.S.C. 2020(e)(10)) is amended by striking :
			 Provided and all that follows through
			 hearing; at the end and inserting a semicolon.
				(h)Work
			 requirements and activation programThe Food Stamp Act of 1977 (7
			 U.S.C. 2011 et seq.) is amended by adding at the end the following:
					
						29.Work
				requirements and activation program
							(a)Employment and
				work activation standards
								(1)In
				generalA family unit with adult members that is required to
				participate in work activation under subsection (b) during a full month of
				participation in the food stamp program shall fulfill the following levels of
				work activity during that month:
									(A)Each able-bodied,
				work-eligible adult without dependent children shall be required to perform
				work activities for at least 60 hours per month.
									(B)Each family head
				of a work-eligible single-headed family with dependent children shall be
				required to perform work activities for at least 120 hours per month.
									(C)Subject to
				paragraph (2), in each work-eligible married couple family with dependent
				children, the family head and married spouse shall be required to perform work
				activities that when added together for the 2 adults equal at least 120 hours
				per month.
									(2)Requirements
									(A)Single joint
				obligationThe 120-hour requirement under paragraph (1)(C) shall
				be a single joint obligation for the married couple as a whole in which the
				activities of both married partners shall be combined together and counted
				jointly.
									(B)Relationship to
				paid employment and work activationFor purposes of meeting the
				120-hour requirement, the paid employment and work activation of the family
				head shall be added to the paid employment and work activation of the married
				spouse, and the requirement shall be fulfilled if the sum of the work
				activities of the 2 individuals equals or exceeds 120 hours per month.
									(C)OptionsThe
				work requirement for a work-eligible married couple family with dependent
				children may be fulfilled—
										(i)by
				120 or more hours of work activity by the family head;
										(ii)by 120 or more
				hours of work activities by the married spouse; or
										(iii)if the combined
				work activities of the family head and married spouse which when added together
				equal or exceed 120 hours.
										(D)No separate work
				activation requirementNeither the family head nor the married
				spouse in a married couple with dependent children shall be subject to a
				separate work activation requirement as individuals.
									(b)Pro rata
				reduction in employment and work activation standard during a partial
				month
								(1)In
				generalA work-eligible family unit shall be subject to a
				pro-rated work activity standard, if the family unit—
									(A)receives a
				pro-rated monthly allotment during the initial month of enrollment under
				section 8(c); and
									(B)is required by the
				State to participate in the work activation program during that month.
									(2)Pro-rated work
				activity standardFor purposes of paragraph (1), the term
				pro-rated work activity standard means a standard that equals a
				number of hours of work activity of a family unit that bears the same
				proportion to the employment and work activation requirement for the family
				unit for a full month under subsection (a) as the proportion that—
									(A)the pro-rated
				monthly allotment received by the household for the partial month under section
				8(c); bears to
									(B)the full
				allotment the same household would receive for a complete month.
									(3)RequirementFor
				purposes of fulfilling the pro-rated work activity requirement during an
				initial month of enrollment in the food stamp program, only those hours of
				adult work activity that occurred during the portion of the month in which the
				family unit was participating in the food stamp program shall be
				counted.
								(c)Sanction for
				noncompliance
								(1)Standard
									(A)In
				generalIf 1 or more members of a work-eligible family unit are
				required to participate in the work activation program under subsection (e) in
				a calendar month and the 1 or more individuals fail to fulfill the work
				activity standard under subsection (a) or (b) for that month—
										(i)no member of the
				family unit shall be eligible to receive food stamp benefits during the
				subsequent calendar month; and
										(ii)except as
				provided in subparagraph (B), the State agency shall not provide the food stamp
				benefit payment for all members of the family unit that otherwise would have
				been issued at the beginning of the next month.
										(B)Administrative
				delay of sanction
										(i)In
				generalExcept as provided in clauses (ii) and (iii), if it is
				administratively infeasible for the State to not provide the food stamp benefit
				that would be issued at the beginning of the first month after the month of
				noncompliance, the State shall not provide the payment to all members of the
				family unit that otherwise would have been made at the beginning of the second
				month after the month of noncompliance.
										(ii)DeadlineThe
				sanction of benefits shall occur not later than 32 days after the end of the
				month of noncompliance.
										(iii)Relationship
				of payments to members of the family unitAt least 1 monthly
				payment to all members of the family unit shall be not provided for each month
				of noncompliance under subparagraph (A).
										(2)Resumption of
				benefits after sanction
									(A)In
				generalIf a family unit has had the monthly benefit of the
				family unit not provided due to noncompliance with a work activity requirement
				under subsection (b), the family unit shall not be eligible to receive future
				benefits under the food stamp program, until—
										(i)the 1 or more
				work-eligible members of the family unit have participated in the work
				activation program under subsection (e) for at least 4 consecutive subsequent
				weeks and fulfilled the work activity standard for the family unit for that
				same 4-week period; or
										(ii)the family unit
				no longer contains any able-bodied, work-eligible adults.
										(B)LimitationThe
				resumed benefits cannot restore or compensate for the benefits that were not
				provided due to the sanction imposed under paragraph (1).
									(d)Work activation
				is not employmentParticipation in work activation activities
				under this section shall—
								(1)not be considered
				to be employment; and
								(2)not be subject to
				any law pertaining to wages, compensation, hours, or conditions of employment
				under any law administered by the Secretary of Labor.
								(e)Work activation
				program
								(1)ProgramEach
				State participating in the food stamp program shall carry out a work activation
				program.
								(2)Purpose
									(A)In
				generalThe goal of each work activation program shall be to
				increase the employment of able-bodied, work-eligible adult food stamp
				recipients.
									(B)RequirementTo
				accomplish the goal, each State shall require able-bodied adult food stamp
				recipients who are unemployed or under-employed to engage in work
				activation.
									(3)Target work
				activation ratios
									(A)In
				generalBeginning on the date that is 180 days after the date of
				enactment of this section, a State shall engage able-bodied food stamp
				recipients in work activation each month in sufficient numbers to meet the
				following monthly target work activation ratios:
										(i)In
				2012, the monthly target work activation ratio shall be 4 percent.
										(ii)In 2013 and each
				subsequent year, the monthly target work activation ratio shall be 7
				percent.
										(B)Limitation on
				education and training as a component of work activationFor
				purposes of compliance by the State with the work activation ratios, not more
				than 20 percent of the monthly work activation participants counted by the
				State may be engaged in employment and training as a means of fulfilling the
				employment and work activation standards of the participants.
									(4)Work activation
				priority populations
									(A)In
				generalIn carrying out the work activation programs, a State
				shall give priority to participation by the following recipient groups:
										(i)Work-eligible
				adults without dependent children.
										(ii)Work-eligible
				adults who are also recipients of housing assistance.
										(iii)Other
				work-eligible recipients at the time of initial application for food stamp
				benefits.
										(B)Participation
				shareExcept as provided in subparagraph (C), at least 80 percent
				of the participants in a work activation program shall belong to at least 1 of
				the 3 priority groups listed in subparagraph (A).
									(C)Exception
										(i)In
				generalThe percentage requirement in subparagraph (B) shall not
				apply if the number of recipients in the 3 priority groups in the State is
				insufficient to meet that requirement.
										(ii)PriorityIn
				circumstances described in clause (i), the State shall continue to give
				priority to any recipients who belong to 1 of the 3 priority groups.
										(5)Reimbursable
				expenses of participants
									(A)In
				generalA State agency shall provide payments or reimbursements
				to participants in work activation carried out under this section for—
										(i)the actual costs
				of transportation and other actual costs (other than dependent care costs) that
				are reasonably necessary and directly related to participation in the work
				activation components of the program; and
										(ii)the actual costs
				of such dependent care expenses as are determined by the State agency to be
				necessary for the participation of an individual in the work activation
				components of the program (other than an individual who is the caretaker
				relative of a dependent in a family receiving benefits under part A of title IV
				of the Social Security Act (42 U.S.C. 601 et seq.)) in a local area in which an
				employment, training, or education program under title IV of that Act (42
				U.S.C. 601 et seq.) is in operation, on the condition that no such payment or
				reimbursement shall exceed the applicable local market rate.
										(B)Vouchers
										(i)In
				generalIn lieu of providing reimbursements for dependent care
				expenses under subparagraph (A)(ii), a State agency may, at the option of the
				State agency, arrange for dependent care through providers by providing
				vouchers to the household to allow the recipient to choose between all lawful
				providers.
										(ii)Value of
				vouchersThe value of a voucher shall not exceed the average
				local market rate.
										(C)Value of
				servicesThe value of any dependent care services provided for or
				arranged under subparagraph (A) or (B), or any amount received as a payment or
				reimbursement under subparagraph (A), shall—
										(i)not be treated as
				income for the purposes of any other Federal or federally assisted program that
				bases eligibility for, or the amount of benefits on, need; and
										(ii)not be claimed as
				an employment-related expense for the purposes of the credit provided under
				section 21 of the Internal Revenue Code of 1986.
										(6)Penalties for
				inadequate State performance
									(A)DefinitionsIn this paragraph:
										(i)Non-performance
				monthThe term
				non-performance month means a month in which a State fails to
				engage food stamp recipients in work activation in sufficient numbers to meet
				or exceed the appropriate target work activation ratio under paragraph
				(3).
										(ii)Penalty
				monthThe term penalty
				month means a month in which a State is penalized for the
				failure.
										(B)PenaltyIf, in a month, a State fails to engage
				food stamp recipients in work activation in sufficient numbers to meet or
				exceed the appropriate work activation ratio under paragraph (3), the Federal
				food stamp funding provided to the State in a subsequent penalty month shall be
				reduced in accordance with this paragraph.
									(C)TimingThe
				penalty month shall be not later than 4 months after the non-performance
				month.
									(D)ReductionThe
				amount of Federal food stamp funding a State shall receive for the penalty
				month shall equal the product obtained by multiplying—
										(i)the amount of
				Federal food stamp funds the State would otherwise have received; and
										(ii)the quotient
				obtained by dividing—
											(I)the actual monthly
				work activation ratio achieved by the State in the penalty month; by
											(II)the target
				monthly work activation ratio for the penalty month.
											(7)Rewards to
				States for reducing government dependence
									(A)In
				generalIf, in any future year, a State reduces the food stamp
				caseload of the State below the levels that existed in calendar year 2006, the
				State shall receive a financial reward for reducing dependence.
									(B)AmountThe
				reward shall equal 1/4 of the savings to the Federal
				Government for that year that resulted from the caseload reduction.
									(C)Use of
				rewardA State may use reward funding under this paragraph for
				any purpose chosen by the State that—
										(i)provides benefits
				or services to individuals with incomes below 200 percent of the Federal
				poverty level;
										(ii)improves social
				outcomes in low-income populations;
										(iii)encourages
				healthy marriage; or
										(iv)increases
				self-sufficiency and reduces dependence.
										(8)Authorization of
				funding
									(A)In
				generalThere is authorized to be appropriated to the Secretary
				to provide funds to State governments for the purpose of carrying out work
				activation programs in accordance with this section $2,500,000,000 for fiscal
				year 2012 and each subsequent fiscal year.
									(B)Allocation among
				StatesThe total amount appropriated under subparagraph (A) for a
				fiscal year shall be allocated among the States in accordance with the
				proportion of each State’s share of total funding for the food stamp program
				under this Act in fiscal year
				2007.
									.
				(i)Conforming
			 amendments
					(1)Section 5 of the Food Stamp Act of 1977 (7
			 U.S.C. 2014) is amended—
						(A)in subsection (a), in the second sentence,
			 by striking , 6(d)(2),;
						(B)in subsection
			 (d)(14), by striking section 6(d)(4)(I) and inserting
			 section 29;
						(C)in subsection
			 (e)(3)(B)(ii), by striking subsection (d)(3) and inserting
			 section 29; and
						(D)in the first
			 sentence of subsection (g)(3), by striking section 6(d) and
			 inserting section 29.
						(2)Section 7(i)(1) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2016(i)(1)) is amended by striking
			 section 6(o)(2) and inserting section
			 6(o).
					(3)Section 11(e) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2020(e)) is amended—
						(A)by striking
			 paragraph (19); and
						(B)by redesignating
			 paragraphs (20) through (23) as paragraphs (19) through (22),
			 respectively.
						(4)Section 16 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2025) is amended—
						(A)in subsection
			 (b)(4), by striking section 6(d) and inserting section
			 29; and
						(B)by striking subsection (h).
						(5)Section 17 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2026) is amended—
						(A)in subsection
			 (b)—
							(i)in
			 paragraph (1)(B)(iv)(III)—
								(I)by striking item
			 (bb); and
								(II)by redesignating
			 items (cc) through (jj) as items (bb) through (ii), respectively;
								(ii)in
			 paragraph (2), by striking the second sentence; and
							(iii)in
			 paragraph (3)(B), in the first sentence, by striking section
			 6(d) and inserting section 29,; and
							(B)by striking subsection (g).
						(6)Section 20 of the
			 Food Stamp Act of 1977 (7 U.S.C. 2029) is amended—
						(A)in subsection
			 (b)—
							(i)by
			 striking paragraph (1); and
							(ii)by
			 redesignating paragraphs (2) through (6) as paragraphs (1) through (5),
			 respectively;
							(B)by striking
			 subsection (f); and
						(C)by redesignating
			 subsection (g) as subsection (f).
						(7)Section 22(b) of
			 the Food Stamp Act of 1977 (7 U.S.C. 2031(b)) is amended by striking paragraph
			 (4).
					(8)Section
			 26(f)(3)(E) of the Food Stamp Act of 1977 (7 U.S.C. 2036(f)(3)(E)) is amended
			 by striking (22), and (23) and inserting (21), and
			 (22).
					(9)Section
			 501(b)(2)(E) of the Workforce Investment Act of 1998 (20 U.S.C. 9271(b)(2)(E))
			 is amended by striking section 6(d) and all that follows through
			 the end and inserting section 29 of the Food Stamp Act of
			 1977..
					(10)Section
			 112(b)(8)(A)(iii) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2822(b)(8)(A)(iii)) is amended by striking section 6(d)(4) and
			 all that follows through (7 U.S.C. 2015(d)(4)) and inserting
			 section 29 of the Food Stamp Act of 1977.
					(11)Section
			 121(b)(2)(B)(ii) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2841(b)(2)(B)(ii)) is amended by striking section 6(d)(4) and
			 all that follows through the end and inserting section 29 of the Food
			 Stamp Act of 1977;.
					203.Definition of
			 foodSection 3(k) of the Food
			 Stamp Act of 1977 (7 U.S.C. 2012(k)) is amended by inserting before the period
			 at the end the following: , except that a food, food product, meal, or
			 other item described in this subsection shall be considered a food under this
			 Act only if it is a bare essential (as determined by the
			 Secretary).
			204.Termination of
			 benefit increaseSection
			 101(a)(2) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 120; 124 Stat. 2394; 124 Stat. 3265) is amended by
			 striking after October 31, 2013 and inserting on the date
			 of enactment of the Welfare Reform Act of 2011.
			IIIReporting of
			 means-tested welfare spending in President’s budget submission
			301.Additional
			 information in President’s budget submissionSection 1105(a) of title 31, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(37)the total level of spending on means-tested
				welfare programs by the Federal Government and the total level of spending on
				means-tested welfare programs by all State and local governments and the
				Federal Government for the most recent fiscal year for which such data is
				available and estimated levels for the fiscal year during which the budget
				submission of the President is made, for the fiscal year beginning on October 1
				of the calendar year during which the budget submission is made, and for each
				of the nine ensuing fiscal years, and for purposes of this paragraph,
				means-tested welfare programs shall mean those programs defined in section 401
				of the Welfare Reform Act of
				2011.
					.
			IVAggregate cap for
			 means-tested welfare spending
			401.Definition of
			 means-tested welfare spendingSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraph:
				
					(11)(A)The term
				means-tested welfare spending refers to any Federal program that
				is designed to specifically provide assistance or benefits exclusively to
				low-income Americans, but is not such a program if it—
							(i)is based on earned
				eligibility;
							(ii)is not need-based;
							(iii)is a program designed exclusively or
				primarily for veterans of military service; or
							(iv)offers universal or near universal
				eligibility to the working population and their dependents.
							Community
				and economic development programs targeted to low-income communities or
				populations shall be considered means-tested welfare programs for purposes of
				this paragraph.(B)For purposes of subparagraph (A), the
				following Federal programs shall be considered to be means-tested welfare
				spending:
							(i)Cash and general
				programs
								(I)Supplemental Security Income.
								(II)Earned Income Tax Credit (Refundable
				Portion).
								(III)Refundable Child Credit.
								(IV)Temporary Assistance to Needy
				Families.
								(V)Title IV–E Foster Care.
								(VI)Title IV–E Adoption Assistance.
								(VII)General Assistance to Indians.
								(VIII)Assets for Independence.
								(ii)Medical
								(I)Medicaid.
								(II)State Children’s Health Insurance
				Program.
								(III)Indian Health Services.
								(IV)Consolidated Health Centers/Community
				Health Centers.
								(V)Maternal and Child Health.
								(VI)Healthy Start.
								(VII)Refundable Premiums and Out of Pocket
				Subsidies under the Patient Protection and Affordable Health Care Act
				(PPACA).
								(iii)Food
								(I)Food
				Stamps Program.
								(II)School Lunch Program.
								(III)Women, Infant and Children (WIC) Food
				Program.
								(IV)School Breakfast.
								(V)Child Care Food Program.
								(VI)Nutrition Program for the Elderly,
				Nutrition Service Incentives.
								(VII)Summer Food Service Program.
								(VIII)Commodity Supplemental Food
				Program.
								(IX)Temporary Emergency Food Program.
								(X)Needy Families.
								(XI)Farmer’s Market Nutrition
				Program.
								(XII)Special Milk Program.
								(iv)Housing
								(I)Section 8 Housing (HUD).
								(II)Public Housing (HUD).
								(III)State Housing Expenditures.
								(IV)Home Investment Partnership Program
				(HUD).
								(V)Homeless Assistance Grants (HUD).
								(VI)Rural Housing Insurance Fund
				(Agriculture).
								(VII)Rural Housing Service
				(Agriculture).
								(VIII)Housing for the Elderly (HUD).
								(IX)Native American Housing Block Grants
				(HUD).
								(X)Other Assisted Housing Programs
				(HUD).
								(XI)Housing for Persons with Disabilities
				(HUD).
								(v)Energy and Utilities
								(I)Low-Income Home Energy Assistance.
								(II)Universal Service Fund—Subsidized Phone
				Service for Low-Income Persons.
								(III)Weatherization.
								(vi)Education
								(I)Pell
				Grants.
								(II)Title I Grants to Local Education
				Authorities.
								(III)Special Programs for Disadvantaged
				(TRIO).
								(IV)Supplemental Education Opportunity
				Grants.
								(V)Migrant Education.
								(VI)Gear-Up.
								(VII)Education for Homeless Children and
				Youth.
								(VIII)Leveraging Educational Assistance
				Partnership (LEAP) Program.
								(IX)Even Start.
								(vii)Training
								(I)Job
				Corps.
								(II)Youth Opportunity Grants (under the
				Workforce Investment Act).
								(III)Adult Employment and Training (under
				the Workforce Investment Act).
								(IV)Senior Community Service
				Employment.
								(V)Food Stamp Employment and Training
				Program.
								(VI)Migrant Training.
								(VII)YouthBuild.
								(VIII)Native American Training.
								(viii)Services
								(I)Title
				XX Social Services Block Grant.
								(II)Community Service Block Grant.
								(III)Social Services for Refugees, Asylees,
				and Humanitarian Cases.
								(IV)Title III Aging Americans Act.
								(V)Legal Services Block Grant.
								(VI)Family Planning.
								(VII)Emergency Food and Shelter.
								(VIII)Healthy Marriage and Responsible
				Fatherhood Grants.
								(IX)Americorps VISTA.
								(ix)Child Care and Child
				Development
								(I)Headstart.
								(II)Childcare and Child Development Block
				Grant.
								(III)Child Care Block Grant (under Temporary
				Assistance to Needy Families Program).
								(x)Community Development
								(I)Community Development Block Grant.
								(II)Economic Development
				Administration.
								(III)Appalachian Regional
				Development.
								(IV)Empowerment Zones, Enterprise
				Communities, Renewal Communities.
								(V)Urban Development Block Grant.
								(C)For purposes of this paragraph, the
				term means-tested welfare spending shall not include—
							(i)the Social Security Disability Insurance
				program;
							(ii)Medicare;
							(iii)retirement insurance benefits and
				survivor benefits under the Social Security program;
							(iv)any program designed exclusively
				or primarily for veterans of military service;
							(v)unemployment insurance benefits
				provided under title K; and
							(vi)programs designed specifically to
				provide benefits to workers to compensate for job-related injuries or
				illnesses.
							(D)For purposes of this paragraph, the term
				spending on means-tested welfare programs shall mean the full cost
				of benefits and services provided by the program, as well as the administrative
				costs for operating the program, subject to the limitations in subparagraph
				(E).
						(E)(i)For purposes of this paragraph only the
				refundable portion of the following tax credits shall be counted as
				means-tested welfare expenditures:
								(I)The earned income tax
				credit.
								(II)The child tax credit.
								(III)The making work pay tax
				credit.
								(ii)For purposes of this paragraph only
				the refundable portion of the premium and out of pocket health care subsidies
				to be paid under the Patient Protection and Affordable Health Care Act shall be
				counted as means-tested welfare expenditures; the refundable portion of these
				subsidies shall mean the portion of the credit which is paid to an individual
				in excess of the amount of Federal income tax owed by the individual.
							(iii)For purposes of this paragraph only the
				costs of the free and reduced price segments of the school lunch and school
				breakfast programs shall be included.
							(F)For purposes of this paragraph expenditures
				by State and local governments of funds that are:
							(i)obtained by the State and local government
				from taxes, fees, or other sources of revenue established by the State or local
				government; and
							(ii)are not received as any form of
				grant from the Federal Government,
							shall
				not be considered as Federal means-tested welfare spending even if such state
				and local expenditures take the form of contributions to Federal programs
				listed or defined in subparagraphs (A) and (B).(12)The limits
				established by this paragraph shall not be in effect in a fiscal year if the
				average monthly unemployment rate in the preceding fiscal year exceeded 7.5
				percent.
					.
			402.Reports to
			 budget committeesSection
			 202(e)(1) of the Congressional Budget Act of 1974 is amended by inserting
			 (A) after (1) and by inserting at the end the
			 following new subparagraph:
				
					(B)The Director shall include in each report
				submitted to the Committees on the Budget of the House of Representatives and
				the Senate under subparagraph (A) the information described in clause (ii)
				beginning on the earlier of—
						(i)the first fiscal year that begins after the
				date of enactment of this subparagraph and after any monthly rate of
				unemployment during the immediately preceding fiscal year is below 7.5 percent;
				or
						(ii)fiscal year 2015.
						(C)The Director shall include the following
				information for the fiscal year commencing on October 1 of the year in which
				the report is submitted and for each of the ensuing 4 fiscal years:
						(i)The Congressional Budget Office
				baseline level of Federal spending for aggregate means-tested welfare
				programs.
						(ii)The aggregate level of Federal means-tested
				welfare spending computed by taking the aggregate level of means-tested welfare
				spending for fiscal year 2007 and adjusting that for inflation according to the
				procedures specified in clause (iii).
						(D)In preparing the report required by
				this subparagraph—
						(i)spending on means-tested medical
				assistance programs shall be adjusted for inflation according to the price
				index for personal consumption expenditures for health products and services as
				calculated by the Bureau of Economic Analysis; and
						(ii)spending for all other
				means-tested programs shall be adjusted for inflation according to the weighted
				price index for personal consumption expenditures excluding health products and
				services as calculated by the Bureau of Economic
				Analysis.
						.
			403.Content of
			 concurrent resolutions on the budgetSection 301 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
				
					(j)Means-Tested
				welfare spending
						(1)In
				generalThe concurrent
				resolution on the budget for the applicable fiscal year shall set forth the
				appropriate level for aggregate means-tested welfare spending for the first
				fiscal year of that concurrent resolution and for at least each of the 4
				ensuing fiscal years beginning on the earlier of—
							(A)the first fiscal year that begins after the
				date of enactment of this subsection and after any monthly rate of unemployment
				during the immediately preceding fiscal year is below 7.5 percent; or
							(B)fiscal year 2015.
							(2)Setting
				levelThe level described in
				paragraph (2) shall not exceed the aggregate level of Federal means-tested
				welfare spending for fiscal year 2007, adjusted for inflation as
				follows:
							(A)Spending on
				means-tested medical assistance programs shall be adjusted for inflation
				according to the price index for personal consumption expenditures for health
				products and services as calculated by the Bureau of Economic Analysis.
							(B)Spending for all
				other means-tested programs shall be adjusted for inflation according to the
				weighted price index for personal consumption expenditures excluding health
				products and services as calculated by the Bureau of Economic
				Analysis.
							.
			404.Allocations of
			 means-tested welfare spending
				(a)In
			 generalSection 302 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
					
						(h)Means-Tested
				welfare spending limit
							(1)Further division
				of amountsFor any concurrent resolution on the budget for which
				levels for aggregate means-tested welfare spending are set forth under section
				301(j), in the House of Representatives and the Senate, the amounts allocated
				under subsection (a) shall be further divided to establish an allocation
				of—
								(A)total new budget authority and total
				outlays for discretionary means-tested welfare spending in appropriation
				measures for the first fiscal year of the resolution on the budget; and
								(B)total new budget authority and total
				outlays for mandatory means-tested welfare spending for the first fiscal year
				of the resolution on the budget and at least each of the ensuing 4 fiscal years
				to all other committees of the House of Representatives and the Senate that
				have jurisdiction over legislation providing mandatory means-tested welfare
				spending.
								(2)Point of
				orderIt shall not be in order in the House of Representatives or
				the Senate to consider any bill, joint resolution, or amendment if—
								(A)the enactment of
				such bill or resolution as reported;
								(B)the adoption and
				enactment of such amendment; or
								(C)the enactment of
				such bill or resolution in the form recommended in such conference
				report,
								would
				cause the applicable allocation of new budget authority or outlays made under
				subparagraph (A) or (B) of paragraph (1) for a fiscal year to be
				exceeded..
				(b)Conforming
			 amendmentSection 302(b) of the Congressional Budget Act of 1974
			 is amended by striking under subsection (a) and inserting
			 under subsections (a) and (h).
				405.ReconciliationSection 310(a) of the Congressional Budget
			 Act of 1974 is amended as follows:
				(1)Strike
			 or at the end of paragraph (3) and strike the period at the end
			 of paragraph (4) and insert ; and.
				(2)Redesignate
			 paragraph (4) as paragraph (5), and in paragraph (5) as redesignated, strike
			 and (3) and insert (3), and (4).
				(3)After paragraph
			 (3), insert the following new paragraph:
					
						(4)specify the total amount by which new
				budget authority for such fiscal year for mandatory means-tested welfare
				spending contained in laws, bills, and resolutions within the jurisdiction of a
				committee is to be changed and direct that committee to determine and recommend
				changes to accomplish a change of such total amount, which amount shall be the
				amount by which the Congressional Budget Office baseline level of spending for
				aggregate mandatory means-tested welfare programs exceeds the allocation made
				pursuant to section 302(h)(1)(B) for such fiscal
				year.
						.
				VGrants to promote
			 self-sufficiency
			501.Grants to
			 States
				(a)PurposeThe purpose of this title is to encourage
			 States to develop policies to promote self-sufficiency and prosperity and to
			 reduce poverty and Government dependence.
				(b)GrantsThe Social Security Act is amended by
			 adding at the end the following:
					
						XXIIGrants to
				States to Promote Self-Sufficiency and Prosperity and to Reduce
				Dependence
							2201.Grants to
				States
								(a)In
				generalThe Secretary may
				provide grants to States to reward reductions in poverty and Government
				dependence and increases in self-sufficiency.
								(b)Allocation of
				grants to statesFor each fiscal year for which funds are made
				available under subsection (e), the Secretary shall make a grant in an amount
				equal to $100,000,000 to each of the 3 States with the greatest percentage
				increases in the self-sufficiency ratio of the State for the preceding fiscal
				year over the self-sufficiency ratio of the State for fiscal year 2007, as
				compared with the changes in that ratio for each other State, subject to
				subsection (c).
								(c)Limitation on
				eligibility for grantsA State shall not be eligible for a grant
				under this title for a fiscal year unless the self-sufficiency ratio of the
				State for the fiscal year is greater than the self-sufficiency ratio of the
				State for fiscal year 2007.
								(d)DefinitionsIn
				this title:
									(1)The term self-sufficient
				family means a family (including a 1-person family) whose combined
				income, excluding receipt of means-tested welfare spending (as defined in
				section 3(11)(A) of the Congressional Budget and Impoundment Control Act of
				1974), exceeds the poverty line (within the meaning of section 673(2) of the
				Omnibus Budget Reconciliation Act of 1981, including any revision required by
				such section applicable to a family of the size involved).
									(2)The term
				self-sufficiency ratio means, with respect to a State and a fiscal
				year—
										(A)the number of
				self-sufficient families residing in the State during the fiscal year that are
				headed by able-bodied individuals who have not attained 63 years of age;
				divided by
										(B)the total number of families residing in
				the State during the fiscal year that are headed by able-bodied individuals who
				have not attained 63 years of age.
										(3)The term
				State means the 50 States and the District of Columbia.
									(e)Limitations on
				authorization of appropriationsFor grants under this title,
				there are authorized to be appropriated to the Secretary $300,000,000 for
				fiscal year 2012 and each succeeding fiscal
				year.
								.
				VIProhibition on
			 funding of abortion
			601.Prohibition on
			 funding for abortionsNo funds
			 authorized or appropriated by Federal law, and none of the funds in any trust
			 fund to which funds are authorized or appropriated by Federal law, shall be
			 expended for any abortion.
			602.Prohibition on
			 funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
			 by Federal law, and none of the funds in any trust fund to which funds are
			 authorized or appropriated by Federal law, shall be expended for health
			 benefits coverage that includes coverage of abortion.
			603.Prohibition on
			 tax benefits relating to abortionFor taxable years beginning after the date
			 of the enactment of this section, no credit shall be allowed under the internal
			 revenue laws with respect to amounts paid or incurred for an abortion or with
			 respect to amounts paid or incurred for a health benefits plan (including
			 premium assistance) that includes coverage of abortion.
			604.Construction
			 relating to separate coverageNothing in this title shall be construed as
			 prohibiting any individual, entity, or State or locality from purchasing
			 separate abortion coverage or health benefits coverage that includes abortion
			 so long as such coverage is paid for entirely using only funds not authorized
			 or appropriated by Federal law and such coverage shall not be purchased using
			 matching funds required for a federally subsidized program, including a State's
			 or locality's contribution of Medicaid matching funds.
			605.Construction
			 relating to the use of non-Federal funds for health coverageNothing in this title shall be construed as
			 restricting the ability of any non-Federal health benefits coverage provider
			 from offering abortion coverage, or the ability of a State or locality to
			 contract separately with such a provider for such coverage, so long as only
			 funds not authorized or appropriated by Federal law are used and such coverage
			 shall not be purchased using matching funds required for a federally subsidized
			 program, including a State's or locality's contribution of Medicaid matching
			 funds.
			606.Treatment of
			 abortions related to rape, incest, or preserving the life of the
			 motherThe limitations
			 established in this title shall not apply to an abortion—
				(1)if the pregnancy
			 is the result of an act of rape or incest; or
				(2)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical illness
			 that would, as certified by a physician, place the woman in danger of death
			 unless an abortion is performed, including a life-endangering physical
			 condition caused by or arising from the pregnancy itself.
				
